FILED
                                                                                                   SEP 2 6zon. .
                                   UNITED STATES DISTRICT COURT                            Clerk. U.S. District & Bankruptcy
                                                                                          CDar1s for the Dlstr~t of Columbia
                                   FOR THE DISTRICT OF COLUMBIA

                                                  )
      Tyrone Julius,                              )
                                                  )
             Plaintiff,                           )
                                                  )
                       v.                         )        Civil Action No.        12 1601
                                                  )
      Dr. Cheek,                                  )
                                                  )
             Defendant.                           )
                                                  )


                                        MEMORANDUM OPINION

             This matter is before the Court on its initial review of plaintiffs prose complaint and

      application for leave to proceed informapauperis. Pursuant to 28 U.S.C. § 1915(e), the Court is

      required to dismiss a complaint upon a determination that it, among other grounds, is frivolous.

      28 U.S.C. § 1915(e)(2)(B)(i).

             Plaintiff, a resident of the District of Columbia, has submitted a wholly incomprehensible

      complaint consisting of scribble. The only clear thing in the complaint is plaintiffs demand for

      $199,999,999.00. Plaintiffs outlandish and baseless demand warrants dismissal ofthe

      complaint under§ 1915(e)(2) as frivolous. See Neitzke v. Williams, 490 U.S. 319, 325 (1989);

      Best v. Kelly, 39 F.3d 328, 330-31 (D.C. Cir. 1994). Furthermore, the complaint is so "patently

      insubstantial" as to deprive the Court of subject matter jurisdiction. Tooley v. Napolitano, 586

      F.3d 1006, 1010 (D.C. Cir. 2009); see Caldwell v. Kagan, 777 F. Supp. 2d 177, 178 (D.D.C.

      2011) ("A district court lacks subject matter jurisdiction when the complaint 'is patently




(N)
insubstantial, presenting no federal question suitable for decision."') (quoting Tooley, 586 F.3d at

1009). A separate Order of dismissal accompanies this Memorandum Opinion.



                                                     z;; G       L     ~HL¥J(
                                              United States District Judge
Date: September    W , 2012




                                                 2